PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tokuda et al.
Application No. 15/128,797
Filed: 23 Sep 2016
For: MALARIA TRANSMISSION PREVENTION AGENT HAVING RARE SUGAR AS EFFECTIVE COMPONENT THEREOF AND MALARIAL PARASITE GROWTH REGULATING AGENT
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition pursuant to 37 CFR 1.137(a), filed April 21, 2021, to revive the above-identified application.

The petition under 37 CFR 1.137(a) to revive the application is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency action within the meaning of 5 U.S.C. § 704.

The above-identified application became abandoned for the reasons set forth in the notice of abandonment mailed July 17, 2020.

The receipt of the petition fee required under 37 CFR 1.137(b)(2) is acknowledged.

The statement included in the petition meets the requirement of 37 CFR 1.137(b)(4).

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).

not been made by applicant National University Corporation Kagawa University.

All 37 CFR 1.46 applicant parties must execute a substitute statement for the non-signing inventor. 35 U.S.C. 115(d)(1) specifies that “the applicant for patent” must execute the substitute statement. Here, the applicant consist of Matsutani Chemical Industry Co., LTD, and National University Corporation Kagawa University. The 37 CFR 1.46 applicant who is not the assignee or obligated assignee of the non-signing inventor’s interest (i.e., National University Corporation Kagawa University) may modify the relationship information on the substitute statement (Form AIA /14 or equivalent) to make clear that a co-applicant is the party to whom the inventor assigned or is under an obligation to assign.

Examples: 
(Co-Applicant with Assignee of inventor’s interest Company X.)
To the best of my knowledge and belief, Company X is the obligated assignee and [we] are an applicant in this application with them.
On information and belief, the co-applicant for patent, Company X, is the assignee of inventor [x]’s interest.


Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 



Telephone inquiries concerning this decision may be directed to Petitions Examiner Jason Olson at (571) 272-7560.


/JASON C OLSON/Petitions Examiner, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).